reinstate this appeal shall be filed within 60 days of the district court's
                  order declining to grant the requested relief.
                               It is so ORDERED. 2



                                                                                  ,   J.



                                                                                      J.



                                                                                      J.




                  cc:   Hon. Jerry A. Wiese, District Judge
                        Law Offices of Michael F. Bohn, Ltd.
                        Akerman LLP/Las Vegas
                        Eighth District Court Clerk




                        2 We deny as moot appellant's motion to extend the time to file the
                  opening brief.



SUPREME COURT
        OF
     NEVADA                                             2
(C) 1947A    eo